Citation Nr: 0805230	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-38 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for hepatitis C.

In December 2004, a local hearing was held before a Decision 
Review Officer at the Des Moines, Iowa RO.  A transcript of 
that proceeding has been associated with the claims folder.

The Board acknowledges that additional VA medical evidence 
was received after the last adjudication of the matter in a 
November 2005 supplemental statement of the case (SSOC), 
without a waiver of agency of original jurisdiction 
adjudication.  Under 38 C.F.R. § 19.31, if the RO obtains 
pertinent evidence prior to certifying or transferring the 
case to the Board, such as in this situation, it must issue a 
SSOC.  Moreover, under 38 C.F.R. § 20.1304, if the Board 
receives additional relevant evidence, a waiver of initial 
consideration of that evidence by the RO must be received 
from the veteran or his representative.  In this case, the 
November 2005 SSOC obviously does not reflect consideration 
of the medical records received after its issuance.  In 
addition, as already mentioned, these records were not 
accompanied by a waiver.  However, the Board finds that 
neither a SSOC or a waiver are needed.  

The additional VA medical records reflect current treatment 
for hepatitis C.  In essence, the evidence is duplicative as 
a current diagnosis of hepatitis C residuals is already 
established.  As discussed below, it is not the veteran's 
diagnosis of hepatitis C that is at issue, but the etiology 
of the veteran's hepatitis C.  Therefore, it would be 
pointless to remand the veteran's case for issuance of a SSOC 
when the additional evidence has no bearing on adjudication 
of this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board can, therefore, 
proceed to consider this evidence and issue a decision.


FINDING OF FACT

The veteran's hepatitis C is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in January 2004 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination for hepatitis C in May 
2004.  The examination and opinion were thorough and 
complete.  The examiner specifically noted that the claims 
file had been reviewed.  Therefore, the Board finds this 
examination report and the opinion of the examiner sufficient 
upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that he has hepatitis C as the result of 
his active duty service.  See veteran's statement, January 
2006.  Specifically, he states that he received a tattoo 
during service and underwent dental surgery, either of which 
may have led to his hepatitis C.  Id.  He also alleges the 
connection between his current hepatitis C and his active 
duty service is demonstrated by a March 1979 physical 
examination, which reveals that he was treated for jaundice 
within one month after discharge from service.  Id.

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of hepatitis C 
during service.  A March 1979 physical examination record, 
approximately one month after the veteran's discharge from 
service, reflects that his eye was checked for jaundice. 

It is clear from the evidence of record that the veteran has 
a current diagnosis of hepatitis C.  See VA examination 
report, May 2004.  He was first diagnosed with this 
disability in March 2003.  Id.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Presently, there is no evidence of record reflecting 
that the veteran had or was exposed to hepatitis C in service 
and no competent medical opinion has related his hepatitis C 
to service.  

In May 2004, the veteran underwent a VA examination.  At this 
time, the veteran denied a history of intravenous drug use.  
However, the examiner noted that the veteran had claimed 
intravenous drug use on an April 2003 questionnaire for the 
period of 1976 through 1980.  In addition, the examiner noted 
that the veteran had no combat exposure to blood products, 
denied a history of blood transfusions, and alleged that he 
received a tattoo in approximately 1977. 

After examining the veteran and reviewing the claims file, 
the examiner at the May 2004 VA examination specifically 
opined that, if the veteran did have a history of drug use as 
originally claimed in April 2003, it is more likely than not 
that he contracted hepatitis C through this drug use than 
through a tattoo.  (As for any drug use contemporaneous with 
service, the law clearly prohibits service connection for a 
disease (e.g. hepatitis C), resulting from willful misconduct 
due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 
1110 (West 2002); 38 C.F.R. § 3.301(a) (2007).)  The examiner 
went on to state that it is less likely than not that the 
veteran would have gone into an acute phase of hepatitis C 
two years after being infected by a 1977 tattoo, as he 
indicates by claiming fatigue lasting 5 weeks in the spring 
of 1979.  The examiner therefore opined that the veteran's 
hepatitis C is less likely than not due to the tattoo he 
received during service.  In regards to the veteran's March 
1979 physical examination record which he claims reflects 
treatment for jaundice, the May 2004 VA examiner noted that 
this medical record indicated that a physician checked the 
veteran's eyes for jaundice.  However, there is no indication 
that the physician found jaundice at this time.  

The Board acknowledges the veteran's contention that he has 
never used intravenous drugs.  See local hearing transcript, 
December 2004; VA examination report, May 2004.  However, the 
examiner was clearly aware of, and took into account, this 
contention when rendering his opinion.  In addition, 
regardless of this opinion, there is still no evidence of 
record linking the veteran's hepatitis C to his active duty 
service, to include his in-service dental surgery or his 
tattoo acquired during service.  Thus, the veteran's claim 
must fail.  See Hickson, supra. 

The Board recognizes the veteran's assertions that his 
hepatitis C was the direct result of either a tattoo acquired 
during active duty service or an in-service dental surgery.  
See veteran's statement, January 2006.  No medical evidence, 
however, has been submitted to support these contentions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Likewise, while it is argued that medical literature 
provided by the veteran is supportive of the claim for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
do not amount to competent medical evidence of causality.  
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

In addition, it should be noted that the veteran was first 
diagnosed with hepatitis C in 1979, approximately 28 years 
after his discharge from service.  See VA Medical Center 
(VAMC) treatment record, March 2003.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first treatment of record of hepatitis C, and the fact that 
the claims folder completely lacks any medical opinion or 
indication that the veteran's disability is related to his 
active duty, the Board has determined that service connection 
is not warranted for hepatitis C.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hepatitis C must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


